             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 1 of 16




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: 877-206-4741
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                      NORTHERN DISTRICT OF CALIFORNIA
11                                          ) Case No.
     ABANTE ROOTER AND PLUMBING )
12
     and SIDNEY NAIMAN, individually ) CLASS ACTION
13   and on behalf of all others similarly  )
14   situated,                              ) COMPLAINT FOR VIOLATIONS
                                            ) OF:
15   Plaintiff,                             )
16                                          )    1. NEGLIGENT VIOLATIONS
                                                       OF THE TELEPHONE
            vs.                             )          CONSUMER PROTECTION
17
                                            )          ACT [47 U.S.C. §227(b)]
18   BD FUNDING GROUP LLC, and              )    2.    WILLFUL VIOLATIONS
                                                       OF THE TELEPHONE
19   DOES 1 through 10, inclusive, and each )          CONSUMER PROTECTION
     of them,                               )          ACT [47 U.S.C. §227(b)]
20                                          )    3.    NEGLIGENT VIOLATIONS
                                                       OF THE TELEPHONE
21   Defendant.                             )          CONSUMER PROTECTION
                                            )          ACT [47 U.S.C. §227(c)]
22                                               4.    WILLFUL VIOLATIONS
                                            )
                                                       OF THE TELEPHONE
23                                          )          CONSUMER PROTECTION
24
                                            )          ACT [47 U.S.C. §227(c)]
                                            )
25                                          )
26                                          ) DEMAND FOR JURY TRIAL
                                            )
27                                          )
28                                          )


                             CLASS ACTION COMPLAINT
                                         -1-
                Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 2 of 16




 1         Plaintiffs ABANTE ROOTER AND PLUMBING and SIDNEY NAIMAN
 2   (“Plaintiffs”), individually and on behalf of all others similarly situated, alleges the
 3   following upon information and belief based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.      Plaintiffs bring this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of BD FUNDING GROUP, LLC
 8   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiffs on
 9   Plaintiffs’ cellular telephones in violation of the Telephone Consumer Protection
10   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
11   National Do-Not-Call provisions, thereby invading Plaintiffs’ privacy.
12                              JURISDICTION & VENUE
13         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
14   residents of California, seek relief on behalf of a Class, which will result in at least
15   one class member belonging to a different state than that of Defendant, a New York
16   limited liability company. Plaintiffs also seek up to $1,500.00 in damages for each
17   call in violation of the TCPA, which, when aggregated among a proposed class in
18   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21         3.      Venue is proper in the United States District Court for the Northern
22   District of California pursuant to 28 U.S.C. 1391(b) and because Defendant does
23   business within the State of California and Plaintiffs reside within the Counties of
24   Alameda and Contra Costa.
25                                         PARTIES
26         4.      Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff
27   ABANTE”), is a corporation of the State of California, whose principal place of
28   business is in the county of Alameda and is a “person” as defined by 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                               -2-
                 Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 3 of 16




 1   153 (39).
 2          5.      Plaintiff, SIDNEY NAIMAN (“Plaintiff NAIMAN”), is a natural
 3   person residing in Contra Costa County, California and is a “person” as defined by
 4   47 U.S.C. § 153 (39).
 5          6.      Defendant, BD FUNDING GROUP, LLC (“Defendant”) is business
 6   lending loan company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 7          7.      The above named Defendant, and its subsidiaries and agents, are
 8   collectively referred to as “Defendants.” The true names and capacities of the
 9   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
11   names. Each of the Defendants designated herein as a DOE is legally responsible
12   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
13   the Complaint to reflect the true names and capacities of the DOE Defendants when
14   such identities become known.
15          8.      Plaintiffs are informed and believe that at all relevant times, each and
16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiffs are informed and believe that each of the acts and/or omissions
20   complained of herein was made known to, and ratified by, each of the other
21   Defendants.
22                               FACTUAL ALLEGATIONS
23          9.      Beginning in or around October 2017, Defendant contacted Plaintiffs
24   on Plaintiffs’ cellular telephone numbers ending in -7210, -7511, and -5502 in an
25   attempt to solicit Plaintiffs to purchase Defendant’s services.
26          10.     Defendant used an “automatic telephone dialing system” as defined
27   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiffs seeking to solicit its services.
28          11.     Defendant contacted or attempted to contact Plaintiffs from telephone


                                  CLASS ACTION COMPLAINT
                                                -3-
                 Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 4 of 16




 1   numbers confirmed to be Defendant’s, including but not limited to: (321) 421-
 2   1092, (321) 574-6090, (347) 491-4855, (925) 935-5502, and 1003.
 3         12.      When Plaintiffs would answer Defendant’s call, a pre-recorded
 4   message would play, prompting Plaintiffs to press “1” in order to speak to an
 5   operator.
 6         13.      Defendant’s calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8         14.      During all relevant times, Defendant did not possess Plaintiffs’ “prior
 9   express consent” to receive calls using an automatic telephone dialing system or an
10   artificial or prerecorded voice on their cellular telephones pursuant to 47 U.S.C. §
11   227(b)(1)(A).
12         15.      Further, Plaintiffs’ cellular telephone numbers ending in -7210, -7511,
13   and -5502 were added to the National Do-Not-Call Registry on or about July 12,
14   2018, August 27, 2009, and July 27, 2008.
15         16.      Defendant placed multiple calls soliciting its business to Plaintiffs on
16   their cellular telephones ending in -7210, -7511, and -5502 in or around October
17   2017 and continuing until November 2017.
18         17.      Such calls constitute solicitation calls pursuant to 47 C.F.R. §
19   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
20         18.      Plaintiffs received numerous solicitation calls from Defendant within
21   a 12-month period.
22         19.      Plaintiffs requested for Defendant to stop calling Plaintiffs during one
23   of the initial calls from Defendant, thus revoking any prior express consent that had
24   existed and terminating any established business relationship that had existed, as
25   defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
26         20.      Despite this, Defendant continued to call Plaintiffs in an attempt to
27   solicit its services and in violation of the National Do-Not-Call provisions of the
28   TCPA for their telephone numbers -7511 and -5502.


                                  CLASS ACTION COMPLAINT
                                               -4-
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 5 of 16




 1         21.     Upon information and belief, and based on Plaintiffs’ experiences of
 2   being called by Defendant after requesting they stop calling, and at all relevant
 3   times, Defendant failed to establish and implement reasonable practices and
 4   procedures to effectively prevent telephone solicitations in violation of the
 5   regulations prescribed under 47 U.S.C. § 227(c)(5).
 6                                CLASS ALLEGATIONS
 7         22.     Plaintiffs bring this action individually and on behalf of all others
 8   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
 9   Classes”). The class concerning the ATDS claim for no prior express consent
10   (hereafter “The ATDS Class”) is defined as follows:
11
                   All persons within the United States who received any
12                 solicitation/telemarketing   telephone   calls    from
13                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
14
                   system or an artificial or prerecorded voice and such
15                 person had not previously consented to receiving such
16
                   calls within the four years prior to the filing of this
                   Complaint
17
18         23.     The class concerning the ATDS claim for revocation of consent, to the
19   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
20   as follows:
21
                   All persons within the United States who received any
22                 solicitation/telemarketing     telephone      calls    from
23                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
24
                   system or an artificial or prerecorded voice and such
25                 person had revoked any prior express consent to receive
26                 such calls prior to the calls within the four years prior to
                   the filing of this Complaint.
27
28         24.     The class concerning the National Do-Not-Call violation (hereafter


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 6 of 16




 1   “The DNC Class”) is defined as follows:
 2
                  All persons within the United States registered on the
 3                National Do-Not-Call Registry for at least 30 days, who
 4                had not granted Defendant prior express consent nor had
                  a prior established business relationship, who received
 5
                  more than one call made by or on behalf of Defendant
 6                that promoted Defendant’s products or services, within
 7
                  any twelve-month period, within four years prior to the
                  filing of the complaint.
 8
 9         25.    The class concerning the National Do-Not-Call violation following
10   revocation of consent and prior business relationship, to the extent they existed
11   (hereafter “The DNC Revocation Class”) is defined as follows:
12
                  All persons within the United States registered on the
13                National Do-Not-Call Registry for at least 30 days, who
14                received more than one call made by or on behalf of
                  Defendant that promoted Defendant’s products or
15
                  services, after having revoked consent and any prior
16                established business relationship, within any twelve-
17                month period, within four years prior to the filing of the
                  complaint.
18
19         26.    Plaintiffs represent, and are members of, The ATDS Class, consisting
20   of all persons within the United States who received any solicitation telephone calls
21   from Defendant to said person’s cellular telephone made through the use of any
22   automatic telephone dialing system or an artificial or prerecorded voice and such
23   person had not previously not provided their cellular telephone number to
24   Defendant within the four years prior to the filing of this Complaint.
25         27.    Plaintiffs represent, and are members of, The ATDS Revocation
26   Class, consisting of all persons within the United States who received any
27   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
28   telephone made through the use of any automatic telephone dialing system or an


                                CLASS ACTION COMPLAINT
                                              -6-
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 7 of 16




 1   artificial or prerecorded voice and such person had revoked any prior express
 2   consent to receive such calls prior to the calls within the four years prior to the
 3   filing of this Complaint.
 4         28.    Plaintiffs represent, and are members of, The DNC Class, consisting
 5   of all persons within the United States registered on the National Do-Not-Call
 6   Registry for at least 30 days, who had not granted Defendant prior express consent
 7   nor had a prior established business relationship, who received more than one call
 8   made by or on behalf of Defendant that promoted Defendant’s products or services,
 9   within any twelve-month period, within four years prior to the filing of the
10   complaint.
11         29.    Plaintiffs represent, and are members of, The DNC Revocation Class,
12   consisting of all persons within the United States registered on the National Do-
13   Not-Call Registry for at least 30 days, who received more than one call made by or
14   on behalf of Defendant that promoted Defendant’s products or services, after
15   having revoked consent and any prior established business relationship, within any
16   twelve-month period, within four years prior to the filing of the complaint.
17         30.    Defendant, its employees and agents are excluded from The Classes.
18   Plaintiffs do not know the number of members in The Classes, but believes the
19   Classes members number in the thousands, if not more. Thus, this matter should
20   be certified as a Class Action to assist in the expeditious litigation of the matter.
21         31.    The Classes are so numerous that the individual joinder of all of its
22   members is impractical. While the exact number and identities of The Classes
23   members are unknown to Plaintiffs at this time and can only be ascertained through
24   appropriate discovery, Plaintiffs are informed and believes and thereon alleges that
25   The Classes includes thousands of members. Plaintiffs allege that The Classes
26   members may be ascertained by the records maintained by Defendant.
27         32.    Plaintiffs and members of The ATDS Class and The ATDS
28   Revocation Class were harmed by the acts of Defendant in at least the following


                                 CLASS ACTION COMPLAINT
                                               -7-
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 8 of 16




 1   ways: Defendant illegally contacted Plaintiffs and ATDS Class members via their
 2   cellular telephones thereby causing Plaintiffs and ATDS Class and ATDS
 3   Revocation Class members to incur certain charges or reduced telephone time for
 4   which Plaintiffs and ATDS Class and ATDS Revocation Class members had
 5   previously paid by having to retrieve or administer messages left by Defendant
 6   during those illegal calls, and invading the privacy of said Plaintiffs and ATDS
 7   Class and ATDS Revocation Class members.
 8         33.    Common questions of fact and law exist as to all members of The
 9   ATDS Class which predominate over any questions affecting only individual
10   members of The ATDS Class. These common legal and factual questions, which
11   do not vary between ATDS Class members, and which may be determined without
12   reference to the individual circumstances of any ATDS Class members, include,
13   but are not limited to, the following:
14                a.     Whether, within the four years prior to the filing of this
15                       Complaint, Defendant made any telemarketing/solicitation call
16                       (other than a call made for emergency purposes or made with
17                       the prior express consent of the called party) to a ATDS Class
18                       member using any automatic telephone dialing system or any
19                       artificial or prerecorded voice to any telephone number
20                       assigned to a cellular telephone service;
21                b.     Whether Plaintiffs and the ATDS Class members were
22                       damaged thereby, and the extent of damages for such violation;
23                       and
24                c.     Whether Defendant should be enjoined from engaging in such
25                       conduct in the future.
26         34.    As persons that received numerous telemarketing/solicitation calls
27   from Defendant using an automatic telephone dialing system or an artificial or
28   prerecorded voice, without Plaintiffs’ prior express consent, Plaintiffs are asserting


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 9 of 16




 1   claims that are typical of The ATDS Class.
 2         35.    Common questions of fact and law exist as to all members of The
 3   ATDS Revocation Class which predominate over any questions affecting only
 4   individual members of The ATDS Revocation Class. These common legal and
 5   factual questions, which do not vary between ATDS Revocation Class members,
 6   and which may be determined without reference to the individual circumstances of
 7   any ATDS Revocation Class members, include, but are not limited to, the
 8   following:
 9                a.    Whether, within the four years prior to the filing of this
10                      Complaint, Defendant made any telemarketing/solicitation call
11                      (other than a call made for emergency purposes or made with
12                      the prior express consent of the called party) to an ATDS
13                      Revocation Class member, who had revoked any prior express
14                      consent to be called using an ATDS, using any automatic
15                      telephone dialing system or any artificial or prerecorded voice
16                      to any telephone number assigned to a cellular telephone
17                      service;
18                b.    Whether Plaintiffs and the ATDS Revocation Class members
19                      were damaged thereby, and the extent of damages for such
20                      violation; and
21                c.    Whether Defendant should be enjoined from engaging in such
22                      conduct in the future.
23         36.    As persons that received numerous telemarketing/solicitation calls
24   from Defendant using an automatic telephone dialing system or an artificial or
25   prerecorded voice, after Plaintiffs had revoked any prior express consent, Plaintiffs
26   are asserting claims that are typical of The ATDS Revocation Class.
27         37.    Plaintiffs and members of The DNC Class and DNC Revocation Class
28   were harmed by the acts of Defendant in at least the following ways: Defendant


                                CLASS ACTION COMPLAINT
                                              -9-
             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 10 of 16




 1   illegally contacted Plaintiffs and DNC Class and DNC Revocation Class members
 2   via their telephones for solicitation purposes, thereby invading the privacy of said
 3   Plaintiffs and the DNC Class and DNC Revocation Class members whose
 4   telephone numbers were on the National Do-Not-Call Registry. Plaintiffs and the
 5   DNC Class and DNC Revocation Class members were damaged thereby.
 6         38.    Common questions of fact and law exist as to all members of The
 7   DNC Class which predominate over any questions affecting only individual
 8   members of The DNC Class. These common legal and factual questions, which do
 9   not vary between DNC Class members, and which may be determined without
10   reference to the individual circumstances of any DNC Class members, include, but
11   are not limited to, the following:
12                a.     Whether, within the four years prior to the filing of this
13                       Complaint, Defendant or its agents placed more than one
14                       solicitation call to the members of the DNC Class whose
15                       telephone numbers were on the National Do-Not-Call Registry
16                       and who had not granted prior express consent to Defendant and
17                       did not have an established business relationship with
18                       Defendant;
19                b.     Whether Defendant obtained prior express written consent to
20                       place solicitation calls to Plaintiffs or the DNC Class members’
21                       telephones;
22                c.     Whether Plaintiffs and the DNC Class member were damaged
23                       thereby, and the extent of damages for such violation; and
24                d.     Whether Defendant and its agents should be enjoined from
25                       engaging in such conduct in the future.
26         39.    As persons that received numerous solicitation calls from Defendant
27   within a 12-month period, who had not granted Defendant prior express consent
28   and did not have an established business relationship with Defendant, Plaintiffs are


                                 CLASS ACTION COMPLAINT
                                             - 10 -
             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 11 of 16




 1   asserting claims that are typical of the DNC Class.
 2         40.    Common questions of fact and law exist as to all members of The
 3   DNC Class which predominate over any questions affecting only individual
 4   members of The DNC Revocation Class.             These common legal and factual
 5   questions, which do not vary between DNC Revocation Class members, and which
 6   may be determined without reference to the individual circumstances of any DNC
 7   Revocation Class members, include, but are not limited to, the following:
 8                a.    Whether, within the four years prior to the filing of this
 9                      Complaint, Defendant or its agents placed more than one
10                      solicitation call to the members of the DNC Class whose
11                      telephone numbers were on the National Do-Not-Call Registry
12                      and who had revoked any prior express consent and any
13                      established business relationship with Defendant;
14                b.    Whether Plaintiffs and the DNC Class members were damaged
15                      thereby, and the extent of damages for such violation; and
16                c.    Whether Defendant and its agents should be enjoined from
17                      engaging in such conduct in the future.
18         41.    As persons that received numerous solicitation calls from Defendant
19   within a 12-month period, who, to the extent one existed, had revoked any prior
20   express consent and any established business relationship with Defendant,
21   Plaintiffs are asserting claims that are typical of the DNC Revocation Class.
22         42.    Plaintiffs will fairly and adequately protect the interests of the
23   members of The Classes. Plaintiffs have retained attorneys experienced in the
24   prosecution of class actions.
25         43.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Classes members is impracticable. Even if every Classes member could
28   afford individual litigation, the court system could not. It would be unduly


                                CLASS ACTION COMPLAINT
                                             - 11 -
             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 12 of 16




 1   burdensome to the courts in which individual litigation of numerous issues would
 2   proceed. Individualized litigation would also present the potential for varying,
 3   inconsistent, or contradictory judgments and would magnify the delay and expense
 4   to all parties and to the court system resulting from multiple trials of the same
 5   complex factual issues. By contrast, the conduct of this action as a class action
 6   presents fewer management difficulties, conserves the resources of the parties and
 7   of the court system, and protects the rights of each Classes member.
 8         44.     The prosecution of separate actions by individual Classes members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Classes members not parties to
11   such adjudications or that would substantially impair or impede the ability of such
12   non-party Class members to protect their interests.
13         45.     Defendant has acted or refused to act in respects generally applicable
14   to The Classes, thereby making appropriate final and injunctive relief with regard
15   to the members of the Classes as a whole.
16                             FIRST CAUSE OF ACTION
17         Negligent Violations of the Telephone Consumer Protection Act
18                                   47 U.S.C. §227(b).
19               On Behalf of the ATDS Class and ATDS Revocation Class
20         46.     Plaintiffs repeat and incorporate by reference into this cause of action
21   the allegations set forth above at Paragraphs 1-45.
22         47.     The foregoing acts and omissions of Defendant constitute numerous
23   and multiple negligent violations of the TCPA, including but not limited to each
24   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
25   47 U.S.C. § 227 (b)(1)(A).
26         48.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
27   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
28   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).


                                  CLASS ACTION COMPLAINT
                                              - 12 -
              Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 13 of 16




 1         49.    Plaintiffs and the ATDS Class and ATDS Revocation Class members
 2   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
 3                            SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                    47 U.S.C. §227(b)
 7           On Behalf of the ATDS Class and the ATDS Revocation Class
 8         50.    Plaintiffs repeat and incorporate by reference into this cause of action
 9   the allegations set forth above at Paragraphs 1-45.
10         51.    The foregoing acts and omissions of Defendant constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
13   and in particular 47 U.S.C. § 227 (b)(1)(A).
14         52.    As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227(b), Plaintiffs and the ATDS Class and ATDS Revocation Class
16   members are entitled an award of $1,500.00 in statutory damages, for each and
17   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18         53.    Plaintiffs and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                             THIRD CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                    47 U.S.C. §227(c)
23            On Behalf of the DNC Class and the DNC Revocation Class
24         54.    Plaintiffs repeat and incorporate by reference into this cause of action
25   the allegations set forth above at Paragraphs 1-45.
26         55.    The foregoing acts and omissions of Defendant constitute numerous
27   and multiple negligent violations of the TCPA, including but not limited to each
28   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular


                                 CLASS ACTION COMPLAINT
                                              - 13 -
             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 14 of 16




 1   47 U.S.C. § 227 (c)(5).
 2         56.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
 3   Plaintiffs and the DNC Class and DNC Revocation Class Members are entitled an
 4   award of $500.00 in statutory damages, for each and every violation, pursuant to
 5   47 U.S.C. § 227(c)(5)(B).
 6         57.    Plaintiffs and the DNC Class and DNC Revocation Class members are
 7   also entitled to and seek injunctive relief prohibiting such conduct in the future.
 8                             FOURTH CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                           Act
11                                 47 U.S.C. §227 et seq.
12               On Behalf of the DNC Class and DNC Revocation Class
13         58.    Plaintiffs repeat and incorporate by reference into this cause of action
14   the allegations set forth above at Paragraphs 1-45.
15         59.    The foregoing acts and omissions of Defendant constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
18   in particular 47 U.S.C. § 227 (c)(5).
19         60.    As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227(c), Plaintiffs and the DNC Class and DNC Revocation Class
21   members are entitled an award of $1,500.00 in statutory damages, for each and
22   every violation, pursuant to 47 U.S.C. § 227(c)(5).
23         61.    Plaintiffs and the DNC Class and DNC Revocation Class members are
24   also entitled to and seek injunctive relief prohibiting such conduct in the future.
25                                PRAYER FOR RELIEF
26    WHEREFORE, Plaintiffs request judgment against Defendant for the following:
27   //
28   //


                                 CLASS ACTION COMPLAINT
                                              - 14 -
            Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 15 of 16




 1                          FIRST CAUSE OF ACTION
 2        Negligent Violations of the Telephone Consumer Protection Act
 3                                47 U.S.C. §227(b)
 4             As a result of Defendant’s negligent violations of 47 U.S.C.
 5              §227(b)(1), Plaintiffs and the ATDS Class and ATDS Revocation
 6              Class members are entitled to and request $500 in statutory damages,
 7              for each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 8             Any and all other relief that the Court deems just and proper.
 9                        SECOND CAUSE OF ACTION
10    Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                        Act
12                                47 U.S.C. §227(b)
13             As a result of Defendant’s willful and/or knowing violations of 47
14              U.S.C. §227(b)(1), Plaintiffs and the ATDS Class and ATDS
15              Revocation Class members are entitled to and request treble damages,
16              as provided by statute, up to $1,500, for each and every violation,
17              pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
18             Any and all other relief that the Court deems just and proper.
19                         THIRD CAUSE OF ACTION
20        Negligent Violations of the Telephone Consumer Protection Act
21                                47 U.S.C. §227(c)
22             As a result of Defendant’s negligent violations of 47 U.S.C.
23              §227(c)(5), Plaintiffs and the DNC Class and DNC Revocation Class
24              members are entitled to and request $500 in statutory damages, for
25              each and every violation, pursuant to 47 U.S.C. 227(c)(5).
26             Any and all other relief that the Court deems just and proper.
27   //
28   //


                              CLASS ACTION COMPLAINT
                                          - 15 -
             Case 3:18-cv-06464-LB Document 1 Filed 10/23/18 Page 16 of 16




 1                           FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                    47 U.S.C. §227(c)
 5                As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(c)(5), Plaintiffs and the DNC Class and DNC
 7                Revocation Class members are entitled to and request treble damages,
 8                as provided by statute, up to $1,500, for each and every violation,
 9                pursuant to 47 U.S.C. §227(c)(5).
10                Any and all other relief that the Court deems just and proper.
11         62.    Pursuant to the Seventh Amendment to the Constitution of the United
12   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
13
14
15         Respectfully Submitted this 23rd Day of October, 2018.
16                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                       By: /s/ Todd M. Friedman
18                                         Todd M. Friedman
19
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 16 -
